Bell, Chief Judge.
Defendant appeals his conviction of armed robbery. Held:
1. Soon after the incident in question and prior to trial, the victim was shown six photographs from which he chose that of defendant. Defendant challenges this identification procedure in that defendant’s photograph was the only one with writing on the back. The victim and the attendant officers testifed that the victim did not hold the pictures up to a light, that he never turned the photographs on their backs, and that the victim was unaware of any writing on the back. Therefore, the court correctly concluded that the photographic display was not impermissibly suggestive as a matter of law. Payne v. State, 233 Ga. 294 (210 SE2d 775).
2. The evidence authorized the conviction.

Judgment affirmed.


Webb and Banke, JJ., concur.